                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
The Gooden Group Inc.                                            CASE NUMBER

                                                                                  2:19-cv-08998-CAS (SKx)
                                                  PLAINTIFF(S)
                                 v.
Tommy James, et al.
                                                                            ORDER RE REQUESTS TO PROCEED
                                                                            IN FORMA PAUPERIS (ECF 3 and 4)
                                                DEFENDANT(S)


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.


           Date                                                   United States Magistrate Judge


IT IS RECOMMENDED that the Requests to Proceed In Forma Pauperis be DENIED for the following reason(s):
                Inadequate showing of indigency                           District Court lacks jurisdiction
                Legally and/or factually patently frivolous               Immunity as to
                Other:


          Comments:




           October 24, 2019
           Date                                                       Steve Kim, United States Magistrate Judge


IT IS ORDERED that the Requests to Proceed In Forma Pauperis are hereby:
                GRANTED
                DENIED (see comments above). IT IS FURTHER ORDERED that:
                         Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
                         This case is hereby DISMISSED immediately.
                         This case is hereby REMANDED to state court.

                10-25-2019
           Date                                                       United States District Judge

CV-73 (08/16)                            ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
